Citation Nr: 0631806	
Decision Date: 10/13/06    Archive Date: 10/16/06	

DOCKET NO.  04-31 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
low back disorder. 

2.  Entitlement to service connection for a right ankle 
disability. 

3.  Entitlement to service connection for a left shoulder 
disability. 

4.  Entitlement to service connection for a right leg 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had verified active service from April 1973 to 
June 1977, and from February 1, to March 20, 1991.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In a rating decision of November 1999, the RO denied 
entitlement to service connection for a chronic low back 
disability.  The veteran voiced no disagreement with that 
decision, which has now become final.  The May 2003 decision 
denied the claim because new and material evidence had not 
been submitted.  The RO reopened the claim in the May 2004 
Statement of the Case.  Despite the determination reached by 
the RO, the Board must first find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously-denied claim.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  See also VAOPGCPREC 5-92.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

As noted above, the veteran had verified active service from 
April 1973 to June 1977, and from February 1 to March 20, 
1991.  However, a review of the record would appear to 
indicate that, in addition to the aforementioned verified 
active service, the veteran had additional active duty from 
1969 to 1973, and additional service in the United States 
Army Reserve.  Under the circumstances, an attempt will be 
made to verify this service prior to a final adjudication of 
the veteran's current claims.  

The Board further notes that, during the course of a hearing 
before the undersigned Veterans Law Judge in July 2006, the 
veteran indicated that he had in the past and was currently 
receiving VA outpatient treatment for the disabilities at 
issue.  Further indicated was that the veteran was currently 
in receipt of Social Security disability benefits for his 
low back disability.  To date, none of the aforementioned 
records have been made a part of the veteran's claims 
folder.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Regarding certain procedural issues, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2006)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Moreover, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
that decision, the Court held that VA must notify a claimant 
of the evidence and information necessary to reopen a 
previously-denied claim, as well as the evidence and 
information necessary to establish entitlement to the 
benefit sought, i.e., service connection.  In that case, the 
Court noted that the VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence which was of record at the time that the prior 
claim was finally denied.  The Court further stated that the 
VCAA requires, in the context of a claim to reopen, that the 
Secretary look at the bases for the denial in the prior 
decision, and respond with a notice letter which describes 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection which 
were found insufficient in the previous denial.  

The Board observes that, while in correspondence of January 
2003, the veteran was provided with the basic elements 
underpinning a claim for service connection, he has yet to 
be furnished a description of the requisite elements of a 
claim involving the submission of "new and material" 
evidence.  More specifically, the veteran has yet to be 
provided with notice which fully complies with the newly-
specified criteria noted in Kent, supra (i.e., the type of 
evidence which would be new and material based on the 
reasons for the prior denial).  Such notice must be provided 
to the veteran prior to a final adjudication of his current 
claim for service connection for a low back disability.  

As a final matter, the Board notes that the May 2003 rating 
decision also denied service connection for a right leg 
condition.  The notice of disagreement mentioned a left leg 
condition.  The representative was advised that a left leg 
condition was not rated.  A corrected notice of disagreement 
was received within one year of the May 2003 decision 
reflecting a right leg condition.  This correspondence 
constitutes timely disagreement with the denial of service 
connection for the right leg condition.  Accordingly, the 
Board is required to remand this issue to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  After the RO has issued the 
Statement of the Case, the claim should be returned to the 
Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  The RO must review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002) are fully complied 
with and satisfied with respect to 
whether new and material evidence has 
been submitted sufficient to reopen the 
veteran's previously denied claims.  The 
notice should also address what evidence 
would be necessary to substantiate that 
element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials, as outline by the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

2.  The RO should then attempt to verify 
any unverified period(s) of active 
military service, in particular, service 
from 1969 to 1973, and service with the 
United States Army Reserve, to include 
all periods of active and inactive duty 
for training from July 1977 to 1999.  
The RO should also contact the 
appropriate service department and/or 
records storage facility in an attempt 
to obtain medical records associated 
with his reserve service.  All such 
information and records, when obtained, 
should be made a part of the veteran's 
claims folder.  

3.  The RO should contact the Social 
Security Administration, in an attempt 
to obtain any and all records of 
examination and/or treatment of the 
veteran on file with that agency.  All 
such records, when obtained, should be 
made a part of the veteran's claims 
folder.  

4.  After completing any additional 
development deemed necessary in addition 
to the above, the RO should then review 
the veteran's claims for service 
connection for chronic right ankle and 
left shoulder disabilities, as well as 
his claim involving whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for a chronic low back 
disability.  Should the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case (SSOC).  An appropriate period of 
time should be allowed for response.  

5.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a Statement of the Case, so 
that the veteran may have the opportunity 
to complete an appeal on the issue of 
service connection for a right leg 
condition (if he so desires) by filing a 
timely substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West 2002).


	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



